Case 1:19-cv-00487-JMS-KJM Document 48-1 Filed 03/27/20 Page 1 of 3               PageID #:
                                    371



                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                      )
                                             )   Case No.: 1:19-cv-00487-JMS-KJM
                    Plaintiff,               )   (Copyright)
     vs.                                     )
                                             )   AFFIDAVIT OF COUNSEL
  Muhammad Faizan,                           )
                                             )
                    Defendant.               )
                                             )
                                             )

                              AFFIDAVIT OF COUNSEL

       KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

       1.     I am an attorney and represent the Plaintiff, I have personal knowledge

 of the matters stated herein, and this affidavit is given in support of Plaintiff’s Second

 Rule 55(b)(1) Request for Clerk to enter Default Judgment Against Defendant

 Muhammad Faizan.

       2.     Upon information and belief, Muhammad Faizan is not a minor or an

 incompetent person and is not currently in the military service of the United States.

       3.     As explained in the Declaration of Daniel Arheidt [Doc. #40-7],

 Maverickeye UG logged: (1) 8555 instances of infringing activity in the United

 States and 38567 infringing transactions worldwide involving the file name

 “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv” via the Unique Hash

 19-cv-487
Case 1:19-cv-00487-JMS-KJM Document 48-1 Filed 03/27/20 Page 2 of 3          PageID #:
                                    372



 Number 0550544E834856FC1F012A567388F0307CD8A61A (“61A File”) and (2)

 8387 instances of infringing activity in the United States and 66476 infringing

 transactions         worldwide         involving         the       file       name

 “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG” via the Unique Hash

 Number 18031E80B3360664B3641E1B7952172740AD5A63 (“A63 File”). See

 Decl. of Arheidt [Doc. #40-7] at ¶¶8-9.

       4.       As asserted in the First Amended Complaint, Defendant distributed

 torrent files for downloading the 61A and A63 files from his MkvCage websites and

 seeded these files 61A and A63 via notorious movie piracy sites such as ETTV and

 1337x. See First Amended Complaint [Doc #40] at ¶¶85-86.

       5.       Adding the United States instances of infringement of the 61A file

 (8555) to the instances of infringements of the A63 file (8387) amounts to 16,942.

                                     8555+8387=16,942

       6.       The instances of infringement (16,942) was multiplied by $15.95 (the

 price of a Blue Ray copy of the motion picture See FAC at ¶51) to amount to

 $270,224.90.

                                 16,942*$15.95=$270,224.90

       7.       The certain sum of $270,224.90 is less than that pleaded in the First

 Amended Complaint at paragraph 141 and pg. 33 and is due to Plaintiff because of

 Defendant’s infringements of Plaintiff’s copyright in its motion picture Hellboy.
                                           2
 19-cv-487
Case 1:19-cv-00487-JMS-KJM Document 48-1 Filed 03/27/20 Page 3 of 3           PageID #:
                                    373



       8.    It should be noted that the sum of $270,902.58 pleaded in the First

 Amended Complaint at paragraph 141 and pg. 33 and previously requested was

 calculated by multiplying the number of instances of infringement in the United

 States (16,942) mistakenly by $15.99 rather than $15.95.

       I declare under penalty of perjury that the foregoing is true and correct.


       DATED: Kailua-Kona, Hawaii, March 27, 2020.

                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper




                                           3
 19-cv-487
